Citation Nr: 0844781	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  03-12 471	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1983.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2003 rating action that denied a T/R.  

In March 2004, the veteran testified at a hearing before a 
hearing officer at the RO.

By decisions of February 2005 and January 2007, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The VA will notify the veteran when further 
action on his part is required.


REMAND

In his January 2004 Substantive Appeal, the veteran requested 
a Board hearing, as well as a hearing before a hearing 
officer at the RO.  A RO hearing was held in March 2004, as 
transcript of which is of record.  However, he has not been 
scheduled for a Board hearing, and appellate review of 
subsequent correspondence from the veteran and his 
representative shows that the Board hearing request has not 
been withdrawn to date.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to a veteran who requests one and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules Board hearings before a Veterans Law 
Judge (VLJ) at the RO (Travel Board hearings) as well as 
Board videoconference hearings, a remand of this matter to 
the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:
 
1.  The RO should contact the veteran and 
his representative and request the 
veteran to specify whether he wants a 
Travel Board hearing, or a 
videoconference hearing with a Board VLJ 
in Washington, D.C.

2.  Thereafter, RO should schedule, at 
the earliest available opportunity, 
either a Travel Board hearing or a Board 
videoconference hearing for the veteran 
and any witnesses.  The RO should notify 
the veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing, the claims 
folder should be returned to the Board in 
accordance with current appellate 
procedure.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims 


(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

